Citation Nr: 1816301	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for major depressive disorder prior to June 28, 2011.

2.  Entitlement to a rating greater than 70 percent for major depressive disorder from June 28, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for depression with an initial 30 percent rating, effective July 16, 2009.

The Board remanded the appeal for further development in December 2015, which has been completed.

In an August 2012 rating decision, the RO granted a 70 percent rating effective June 28, 2011.  The disability was also recharacterized as major depressive disorder.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to June 28, 2011, the Veteran's major depressive disorder manifested with symptoms that included anxiety attacks less than once a week, sleep disturbance, mood swings, irritability, and disturbances of motivation and mood.

2.  Effective June 28, 2011, the Veteran's major depressive disorder manifested with symptoms that included, but were not limited to: depressed mood, memory problems, social isolation, near constant panic attacks, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.



CONCLUSIONS OF LAW

1.  Prior to June 28, 2011, the criteria for an initial rating of 50 percent, but not higher, for major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  From June 28, 2011, the criteria for a rating greater than 70 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected major depressive disorder warrants higher ratings.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Rating Prior to June 28, 2011

After a full review of the record, the Board finds that prior to June 28, 2011 entitlement to a 50 percent rating, and not higher, for the Veteran's major depressive disorder is warranted.

The Veteran was afforded a VA examination to assess the severity of his major depressive disorder in October 2009.  He reported feelings of uselessness due to his physical limitations and that he was tearful at times.  He reported that he felt no sexual desire and was worried his wife would leave him.  The Veteran reported that he worried about losing his job as a police officer because he could not fulfill the physical requirements.  The examiner noted the Veteran's affect ranged from euthymic to irritable and withdrawn, he had panic attacks less than once a week, and during the examination he became nervous and zoned out.  The Veteran demonstrated signs of suspiciousness, but there was no evidence of delusions, hallucinations, or obsessional rituals.  His thought processes were appropriate, he could read and understand directions, he did not have slowness of thought or signs of confusion, his judgment was not impaired, his abstract thinking and memory were normal, and he had no suicidal or homicidal ideation.

The examiner opined that, mentally, the Veteran had some interference in performing activities of daily living because he lacked the motivation to do things and he had difficulty in establishing and maintaining effective work and school relationships because of his mood swings and irritability.  The Veteran's major depressive disorder was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  His symptoms were depressed mood, anxiety, panic attacks weekly or less often, chronic irritability and sleep impairment.  The examiner recommended ongoing treatment, but the Veteran declined mental health treatment, stating he did not feel it was necessary.  The GAF score was 60.

A July 2010 private medical record noted the Veteran had gotten to the point that he did not want to do anything, did not want to go to work, and was contemplating admitting himself for in-patient treatment.  He reported that he did not "want to be here," but was not suicidal.  He felt he did not contribute to his family and they would be better without him.  The Veteran reported only sleeping for two hours a night because he second guessed himself and could not "turn thoughts off."  At the time, he worked full time Monday through Thursday at a desk job and Fridays as an administrative assistant for the police department.  He also went to school full time.  An August 2010 private medical record noted the Veteran's depression had worsened since July, but the worsening of symptoms was attributed to the recent deaths of his cousin and uncle.  The Veteran continued to report that he felt his family would be better off without him, but he did not report any suicidal ideation.  The Veteran was noted to be struggling with school and work.  The physician noted his prognosis was fair, but he was deteriorating.

Based on the evidence, the Board finds that the Veteran's symptoms prior to June 28, 2011 more approximately equate to a rating of 50 percent.  The evidence demonstrates that his major depressive disorder manifested with symptoms that included disturbances of motivation due to depression and a lack of energy and disturbances of mood with anxiety attacks, mood swings, and irritability.   

A higher rating of 70 percent is not warranted for this appeal period.

Although the Veteran expressed anxiety that his wife would leave him, he maintained this relationship.  He also reported that his relationships with his children were good.  He also maintained full time employment and attended school.  While the October 2009 VA examiner noted the Veteran had some difficulty in establishing and maintaining work and social relationships due to his irritability, the Veteran was able to work full time, go to school, and remain married.  He also reported lack of motivation and mood disturbances, reported as not wanting to go to work, but he continued to work for the entire period on appeal prior to June 28, 2011.  Thus, the evidence does not show an inability to maintain effective relationships.  There was not clear evidence of any suicidal ideation during this time.  There also was no evidence of neglected personal hygiene, impaired impulse control, or other symptoms similar to those enumerated in the 70 percent criteria, which would demonstrate a more severe level occupational and social impairment due to the major depressive symptoms.  

The Board also finds it significant that the VA examiner in October 2009 did not assess a severe level of impairment due to the major depressive symptoms.  Rather, this examiner determined that despite all of the Veteran's symptoms, his overall level of functioning was best described as "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily."  This level of functioning actually corresponds to a 30 percent rating.  See 38 C.F.R. § 4.130, DC 9434.  However, the 2009 examination did confirm some of the symptoms noted in the 50 percent criteria.  That report also showed a GAF of 60 ((defined in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994); 38 C.F.R. § 4.125 as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)).  Further, the August 2010 private clinician noted a deterioration of functioning.  Considering all of these factors, the Board is resolving reasonable doubt as to which of two disability evaluations is warranted in the Veteran's favor.  A 50 percent rating is assigned for the appeal period prior to June 28, 2011.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Effective June 28, 2011

The Veteran underwent a private psychiatric evaluation on June 28, 2011.  His affect was flat, psychomotor speed slowed, and he frequently gazed off into space and needed questions repeated.  He had difficulty comprehending questions and reported problems with memory.  His depressive symptoms had worsened so that he no longer socialized and did nothing but attend work and school.  He no longer bathed or shaved regularly, he sat at home with the door closed, and no longer had motivation to go to work or complete his online schoolwork.  When he spoke to his wife on the phone, he struggled to make conversation and remember what she had said.  The Veteran reported that he woke up sweating even though the room was not hot, he startled easily, he had difficulty sleeping more than three hours a night, he experienced a profound lack of libido, and had panic attacks daily during which his heart pounded and he could not breathe.

In June 2012, the Veteran was afforded a VA examination to assess the severity of his major depressive disorder.  The Veteran reported he had been unemployed for a year, but recently worked part-time, that he avoided social interaction, and he was irritable around his children, who avoided him.  He reported experiencing dysphoria, anhedonia, social withdrawal, crying, sleep disturbance, mild memory disturbance, and poor motivation.  The examiner noted symptoms of near continuous panic or depression that affected his ability to function, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and persistent delusions or hallucinations.  The Veteran denied command hallucinations and delusions, but reported that he felt like others looked at him like he were "famous" even though he is not.  He cried during the examination and reported he was short tempered with his children, but was not physically violent.  The examiner noted the Veteran's major depressive disorder manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Veteran was afforded a final VA examination in April 2017 to evaluate the severity of his major depressive disorder.  He reported symptoms of depressed mood, anhedonia, insomnia, low energy, decreased libido, tearfulness, and feelings of hopelessness.  These symptoms had persisted consistently since his June 2012 VA examination.  The Veteran reported that he remained married to his wife, but their relationship was strained and they had no sex life.  He also reported being unable to engage with his youngest child in the same way he did with his older children because of his pain and depression.  He had a job working in sales at a car dealership for the past three months, but found it difficult to engage with customers.  Vocational Rehabilitation denied his claim to use his education benefits to attend school.  The examiner noted symptoms of depressed mood, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.

The Veteran was oriented, neatly groomed, and appropriately dressed.  His thought processes were logical, organized, and goal-directed, and there was no evidence that psychotic thought processes or behaviors interfered with his ability to relate to the examiner.  His speech was normal, mood pleasant, and affect blunted but mood-congruent.  The Veteran's fund of knowledge, attention, and concentration were within normal limits, and his immediate recall, delayed recall, and remote memory were intact and good.  His abstract abilities were intact, judgment and insight were fair, and he denied any suicidal or homicidal ideation.  The examiner noted that the Veteran had not engaged in mental health treatment since his June 2012 VA examination.  The examiner opined he experienced moderate and clinically significant impairment in social and occupational functioning.  His major depressive disorder manifested as occupational and social impairment with reduced reliability and productivity.

The Board finds that the Veteran's symptoms more approximately equate to a rating of 70 percent effective June 28, 2011.  There is no evidence in the record that his major depressive disorder manifested with symptoms that caused total social and occupational impairment.  Although he reported his relationships with his wife and children were strained, he still maintained relationships with them.  Further, he worked in car sales, and while he reported difficulty engaging with customers, he was able to maintain his position at the car dealership for three months.  The June 2011 private evaluation noted the Veteran was unable to maintain personal hygiene and he reported not bathing or shaving.  However, the June 2012 VA examiner did not note the Veteran neglected his personal appearance and hygiene, and the April 2017 VA examiner noted the Veteran was groomed appropriately and neatly dressed.

Despite the June 2012 VA examiner's finding of persistent delusions or hallucinations, the examiner indicated that the Veteran's overall level of functioning was not consistent with total social and occupational impairment.  That assessment is similar to that of the VA examiner at the April 2017 VA examination.  Moreover, the record contains no evidence the Veteran experienced symptoms of gross impairment of thought processes or communication, grossly inappropriate behavior, persistent danger of hurting himself or others (as he affirmatively denied being physically violent or having suicidal intent), intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Accordingly, effective June 28, 2011, the Veteran's symptoms most closely approximate the criteria for a 70 percent disability rating.  As such, a total for major depressive disorder is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to June 28, 2011, an initial rating of 50 percent, and no higher, for major depressive disorder is granted, subject to the laws and regulations governing the award of compensation benefits.

From June 28, 2011, a rating higher than 70 percent for major depressive disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


